[Letterhead of Skadden, Arps, Slate, Meagher & Flom] August 30, 2010 VIA FACSMILE AND EDGAR Ms. Kathleen Collins Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: GigaMedia Limited (File no. 0-30540) Form 20-F for the Fiscal Year Ended December 31, 2009 Filed June 30, 2010 Request for Extension to Comment Letter Response Dear Ms. Collins: We are in receipt of the comments of the staff of the Securities and Exchange Commission (the “Staff”) to the above-referenced Form 20-F of GigaMedia Limited (the “Company”) set forth in your letter dated August 16, 2010 (the “Comment Letter”).The Company hereby requests an extension of time to respond to the Comment Letter.Additional time is needed because several key personnel, including the Company’s Chief Financial Officer and the Chief Operating Officer, have been or will be traveling during this period and the Company’s external auditors have informed the Company that they require additional time to fully address the issues presented in the Comment Letter.The Company will endeavor to respond to the comments made by the Staff in the Comment Letter no later than September 29, 2010.This extension will enable the Company to more fully review and respond to the issues presented in the Comment Letter with its key personnel and external auditors. Ms. Kathleen Collins August 30, 2010 Page 2of 2 If you have any questions regarding the foregoing, please contact Alec Tracy in Skadden Arps’ Hong Kong office at +You may also contact Skadden Arps’ D.C. Office at (202) 371 7000 and ask to be transferred. Sincerely, /s/ Alec P. Tracy Alec P. Tracy cc: Arthur M. Wang Chief Executive Officer GigaMedia Limited Quincy Tang Chief Financial Officer GigaMedia Limited Thomas Hui Chief Operating Officer GigaMedia Limited Lester Wong General Counsel GigaMedia Limited
